Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 22, the recited “predetermined excitation data for the electron beam source at each of the predetermined measurement points” lacks antecedent in the Specification.
In claim 33, “wherein said comparing is used to determine a change in performance of the cathode” lacks antecedent in the Specification.  Alternatively, the Applicant can amend the claim to require “change in performance of the electron beam source” (referencing paragraph 0012 of the Specification).
In claim 35, the recited “record” and “data store” lack antecedent in the Specification.
In claim 37, the “predetermined period of time” for emitting electrons and the “step of detecting the excitation of the build plate at each of said predetermined measurement points is simultaneously performed during excitation of each measurement point” lack antecedent in the Specification.
Claim Objections
Claims 24-25 are objected to because of the following informalities:  For consistency, recommend inserting “measurement” before the claimed “points” (line 2 of claim 24 and line 1 of claim 25).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the performance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a performance.”
Claim 22 recites “a beam of electrons,” (line 4), “a beam of electrons” (lines 5-6), and “a beam of electrons (line 7).  It is unclear if the beams are three different beams or the same beam.  For the purpose of the examination, they will be interpreted as the same beam, i.e., “the beam of electrons” in lines 5-6 and line 7.
Claim 22 recites the limitation "the at least a portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the earlier recited “portions of the reference surface” (line 5) will be interpreted as “at least one portion of the reference surface” and the latter limitation will be interpreted as “the at least one portion" (line 9).
Claim 22 recites “comparing the detected excitation at each of said predetermined measurement points with predetermined excitation data for the electron beam source at each of the predetermined measurement points to detect a change in performance of the electron beam source” (lines 12-13).  However, it is unclear how the data can come from the predetermined points unless this method is done repeatedly at the same “predetermined measurement points” in order to generate the “predetermined excitation data” (interpreted as historical data in view of the Specification).  While 
Claims 24, 30, 32, and 37 recite the limitation "the build plate.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a build plate.”  Alternatively, the Applicant may amend these claims to be dependent on claim 23.
Claim 27 recites “wherein the matrix comprises a plurality of rows, each row comprising a plurality of measurement points and wherein each point in a row is exposed before the next adjacent row is exposed until all measurement points have been exposed.”  However it is unclear if the recited “plurality of measurement points” is the same “plurality of measurement points” recited in claim 22.  Additionally, it is unclear how it possible to expose adjacent rows of measurement points such that they are “exposed before the next adjacent row is exposed.”  For example, if two adjacent rows were to be exposed, e.g., row A and row B, and at the initial start, both row A and row B had not been exposed yet, then how could the rows be exposed according to the requirements of this claim?  If row A were to be exposed, then it could not be exposed, because (in order to meet the requirements of this claim) adjacent row B had not been exposed yet.  Similarly, if row B were to exposed, it could not be exposed, because (in order to meet the requirements of the claim) row A had not been exposed yet.  For the purposed of the examination, claim 27 will be interpreted as exposing each row of the matrix in a sequential manner.
Claims 28, 33, 35, and 37 recite the limitation "the cathode.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, limitation will be interpreted as “a cathode.”
	Claim 30 recites “a camera.”  However, the relationship between the “detector” of claim 22 and the “camera” of claim 30 is not clear.  For the purpose of the examination, claim 30 will be interpreted as “wherein the the detector is a camera directed towards the build plate and arranged in use to face the measurement points.”
	Claim 32 recites “wherein the camera is arranged to output brightness data received from the view the camera has of the build plate indicating the excitation caused by the electron beam at each of the measurement points on the build plate.”  There is insufficient antecedent basis for this limitation the “view” in the claim although claim 22 states that the camera is arranged to detect the excitation (assuming the camera is meant to be the detector).  Thus, “the view” is positively recited; “the view” only lacks antecedent.  For the purpose of the examination, the limitation will be interpreted as “wherein the camera is arranged to output brightness data received from a view the camera has of the build plate indicating the excitation caused by the electron beam at each of the measurement points on the build plate.”  
	Claim 33 recites “predetermined or historical excitation/brightness data.”  However, claim 22 already recites “predetermined excitation data” and makes no mention of “historical excitation/brightness data.”  It is unclear if the data recited in claim 22 is the same data recited in claim 33 or different data.  Based on the Specification, the examiner has interpreted the “predetermined excitation data” as historical data.  Additionally, it is unclear how claim 33 relates to claim 22 in that claim 22 already requires a comparison step, and it is unclear how the comparison required in claim 33 relates to the comparison required in claim 22.   For the purpose of the examination, claim 33 will be interpreted as “wherein the predetermined excitation data is received from the camera by a data storage and processing arrangement, said arrangement storing said comparing is used to determine a change in performance of the cathode.
Claim 35 recite the limitation “the steps.”  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 35 recites a “record” and a “data store,” but it is unclear what these limitations are meant to be because they lack antecedent in the Specification (see Specification Objection above).  For the purpose of the examination, claim 35 will be interpreted as requiring a calibration step.
Claim 36 recites “the predetermined threshold.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a predetermined threshold.”
Claim 38 recites “an electron beam melting machine,” but is unclear if the electron beam melting machine is the machine recited in claim 22 or a different machine altogether.  For the purpose of the examination, the limitation will be interpreted as “the electron beam melting machine.”
The term “by default” in claim 38 is a relative term which renders the claim indefinite. The term “by default” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to one of ordinary skill in the art how to distinguish between a step that is done as a default and step where it not disclosed as being a default.  For example, if a monitoring step was done after each build of a layer, but not disclosed as being performed in a default mode, would that step still meet the requirements of the claim?  How would a default step differ from a non-default step?  For the purpose of the examination, claim 38 will be interpreted as “wherein monitoring the performance of a cathode of the electron beam melting machine is performed during a build 
Claims 23, 25-26, 29, 31, 34, and 37 are rejected based on their dependency to claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 26, 30, and 32-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al. (US-20170090462-A1, hereinafter Dave ‘462).
Regarding claim 22, Dave ‘462 teaches a method of monitoring the performance of an electron beam melting machine (“methods for monitoring photons emitted by a heat source of an additive manufacturing device,” abstract), the electron beam melting machine (electric beam system, fig. 7) comprising a chamber (“the environment in the processing chamber (gas or vacuum),” para 0015), an electron beam source (electron gun 700, fig. 7), and an electron beam source directing apparatus (electromagnetic focusing system 702 and electromagnetic deflection system 703, fig. 7), the chamber comprising a reference surface (surface of workpiece 706, fig. 7) against which the electron beam can direct a beam of electrons (electron beam 701, fig. 7), the machine further comprising a detector (sensors 709, fig. 7) arranged to detect the excitation (based on para 0018 of the Specification, this excitation is being interpreted as excitation caused by thermal energy; “the sensors 709 could consist of pyrometers, photodiodes, spectrometers, and high or low speed cameras operating in the visible, UV, or IR spectral regions,” para 0086; “an overall object of this invention is to apply optical sensing techniques to additive manufacturing processes involving the addition of thermal energy with a scanning heat source for the purpose of quality inference, process control, or both,” para 0002) at least one portion (hot beam-material interaction zone 705, fig. 7) of the reference surface in response to the beam of electrons (“Optical energy is emitted 708 which could be collected by a series of sensors 709 each with their own respective field of view 710 which again could be locally isolated to the interaction region 705 or could encompass the entire build area 706,” para 0086), the method comprising: 
activating the electron beam source to project the beam of electrons onto the reference surface (as shown in fig. 7) at a plurality of predetermined measurement points (fig. 13B is a test pattern; the circular cylinders 1304 shown in test pattern 1302 of fig. 13B is construed as the claimed “predetermined measurement points;”); 
detecting the excitation of the at least one portion of the reference surface at each of said predetermined measurement points (referring to fig. 3, “the manifestations 304 are measured by a set of direct or indirect sensor measurement 304 to generate an aggregated set or sets of raw sensor data 305. In turn through the application of a wide array of possible feature extraction methods a set of reduced order features 306 is derived from the raw data sets 305,” para 0067; the Sets of direct and indirect sensor measurements 307 in fig. 3 are construed as the detection of the claimed “predetermined measurement points;” use of the Fast Fourier Transform to detect real-time excitation of energy intensity is described, para 0057); and 
comparing (In-process classifier 307, fig. 3) the detected excitation at each of said predetermined measurement points with predetermined excitation data (Historical and/or Training Data Sets, 313, fig. 3; “comparing the extracted features to features extracted from sensor data collected during a second additive manufacturing operation performed by a second additive manufacturing device,” claim 1) for the electron beam to detect a change in performance of the electron beam source (Set of Process Outcomes, fig. 3; the Off-Nominal 316 subsets are construed as the claimed “change” in the performance baseline).
Dave ‘462, figs. 3. 7 and 13A-B

    PNG
    media_image1.png
    896
    679
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    899
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    712
    545
    media_image3.png
    Greyscale

	Regarding claim 23, Dave ‘462 teaches wherein the reference surface is a build plate (build plate, para 0085) of the machine or a layer of powdered metal for melting by the electron beam (“The various processes have in common the sintering, curing or melting of liquid, powdered or granular raw material, layer by layer using ultraviolet light, high powered laser, or electron beam, respectively,” para 0001), and is a substantially (substantially is interpreted as being definite but broad, referencing MPEP 2173.05.II.C) flat surface (flat surface of the build area 706, fig. 7) within the chamber (“processing chamber,” para 0015) onto which electron beams are directed (“a finely focused and deflected electron beam 704 which creates a hot beam-material interaction zone 705 on the workpiece 706,” para 0086).
	Regarding claim 26, Dave ‘462 teaches wherein the electron beam is directed at each of the plurality of predetermined measurement points (test pattern 1302, fig. 13B) in a predetermined sequence (sequential sequence shown in fig. 10; “lastly is should be observed that there is no fundamental reason why this technique cannot be applied to processes that utilize electron beam heat sources,” para 0111) until all of the measurement points have been exposed to the electron beam (“It is possible therefore to plot all the photodiode data for all scan segments in the build as a function of the scan length, or correspondingly as a function of the number of data points in a given photodiode segment representing the data collected during a specific scan,” para 0098).
Dave ‘462, fig. 10

    PNG
    media_image4.png
    808
    666
    media_image4.png
    Greyscale

	Regarding claim 30, Dave ‘462 teaches wherein the detector is a camera (sensors 709, fig. 7; “high or low speed cameras operating in the visible, UV, or IR spectral regions,” para 0086) directed towards a build plate (“build plate,” para 0085; the sensors are directed toward the build area 706, fig. 7, which is construed as having a build plate under the build area) and arranged in use to face the measurement points (in fig. 7, the sensors 709 face the interaction region 705, while the energy beam 704 is in use; the standard hatch pattern shown in fig. 10 is construed as the claimed “measurement points”).
	Regarding claim 32, Dave ‘462 teaches wherein the camera (sensors 709, fig. 7; can be a camera, para 0086) is arranged to output brightness data (“thermal data,” para 0006) received from a view the camera has of a build plate (as shown in fig. 7) indicating the excitation (“thermal energy,” para 0002) caused by the electron beam (“electron beam,” para 0001) at each of the measurement points on the build plate (“Optical sensors can be used to track the evolution of in-process physical phenomena by tracking the evolution of their associated in-process physical variables. Herein optical can include that portion of the electromagnetic spectrum which include near infrared and well as near ultraviolet,” para 0002).
Regarding claim 33, Dave ‘462 teaches wherein the predetermined excitation data (Historical and/or Training Data Sets 313, fig. 3) is received from the camera (Direct and Indirect Sensor Measurements 509, fig. 5) by a data storage and processing arrangement (“hardware,” “software,” and “data storage device,” para 0122; A posteriori, in-process data 517, fig. 5), said arrangement storing historical excitation data for a cathode (data is stored in historical database 517, where data is correlated using post-process features with in-process features, fig. 5), and wherein said comparing (classifier into nominal and off-nominal outcomes 314, fig. 3) is used to determine a change in performance of the cathode (one of the process inputs 500 in fig. 5 is “anode-cathode geometry,” para 0020; process outcomes 314 in fig. 3 are either “nominal” or “off-nominal;” in fig. 5, the predictive categorization of a process input and observation of measurement manifestations, where the outcome is categorized as either nominal or off-nominal, is construed such that off-nominal categorization is construed as “a change in performance of the cathode”).
Dave ‘462, fig. 5

    PNG
    media_image5.png
    815
    734
    media_image5.png
    Greyscale

	Regarding claim 34, Dave ‘462 teaches wherein the data processing is performed remotely from the electron beam melting machine (“The computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion,” para 0122; distributed over a network is construed as “performed remotely”).
	Regarding claim 35, Dave ‘462 teaches wherein the steps are performed before each build in a plurality of builds within the electron beam melting machine to create a record of changing a cathode performance within a data store (as explained in the 35 USC 112(b) rejection for this claim, this claim is interpreted as requiring a calibration step; “This type of test methodology can also be utilized in identifying performance changes over time. For example, after calibrating a machine results of a test pattern can be recorded. After a certain number of manufacturing operations are performed by the device, the additive manufacturing device can be performed again. The initial test pattern performed right after calibration can be used as a baseline to identify any changes in the performance of the additive manufacturing device over time,” para 0120).
	Regarding claim 36, Dave ‘462 teaches wherein the excitation/brightness at each measurement point is correlated with an electron beam energy level distributed over the measurement point and compared with a predetermined electron beam energy output level required to melt the powder metal to be used for a build (para 0120 describes using the test results of a first additive manufacturing device such that the “performance of the second additive manufacturing device could then be compared to the nominal values defined by the first additive manufacturing device;” construed such that predictive process input/ measurement/ outcome correlations taught in fig. 5 of a first device meet these limitations; “In FIG. 5 the additive manufacturing process has inputs 500 that comprise user selectable values for various machine settings or other user selectable features within the machine or process. Examples would be the programmed beam power, travel speed, etc. In addition the material that is to be used in the additive mfg. process has certain intrinsic material properties 501. These properties include melting point,,” para 0074), and wherein, upon determining that the determined energy level at one or more measurement points is at or below a predetermined threshold (“In some embodiments, where performance of the two additive manufacturing devices is within a predetermined threshold of five standard deviations comparable performance can be expected from the two machines,” para 0120), an indication is given that the cathode is defective (not explicitly disclosed) or that the beam is not calibrated correctly (“settings of the additive manufacturing device can be adjusted to bring the additive manufacturing device back to its post-calibration performance.,” para 0120).
	Regarding claim 37, Dave ‘462 teaches wherein the plurality of measurement points (the circular cylinders 1304 shown in test pattern 1302 of fig. 13B are construed as the claimed “predetermined measurement points;”) are excited by electrons emitted from a cathode (“additive manufacturing processes that are based on lasers and electron beams,” para 0039) for a predetermined period of time at each of the measurement points (“therefore the characteristic interaction time of the heat source with the workpiece could be much less than 1 ms and could be close to 100 microseconds,” para 0036), wherein the step of detecting the excitation of a build plate at each of said predetermined measurement points is simultaneously performed during excitation of each measurement point (“the mathematical manipulation of data to linearly or non-linearly map the raw data into another variable space of lower dimensionality using a transformation law or algorithm; or any other related such techniques which will have the net effect of reducing data density, reducing data dimensionality, reducing data size, transforming data into another reduced space, or all of these either effected simultaneously,” para 0065; increasing the speed of the detection algorithm for the raw sensor data to achieve a simultaneous effect is construed as “simultaneously performed”).
	Regarding claim 38, Dave ‘462 teaches wherein monitoring the performance of a cathode of the electron beam melting machine (fig. 3) is performed during a build after every predetermined amount of time (“Repeat this process for a given number of scans, which could be just the scans on a given layer, or could include multiple layers, or could even be for an entire part, or could be for multiple parts in a given build, or could be for multiple builds over an extended period of time,” para 0099) or after predetermined events (“Even more specifically this camera could take pictures of the object being built layer by layer after every layer is deposited,” para 0087; layer deposits are construed as the claimed “predetermined events”).
	Regarding claim 39, Dave ‘462 teaches an electron beam melting machine (electric beam system, fig. 7) comprising a chamber (“the environment in the processing chamber (gas or vacuum),” para 0015), an electron beam source (electron gun 700, fig. 7), and an electron beam source directing apparatus (electromagnetic focusing system 702 and electromagnetic deflection system 703, fig. 7), the chamber comprising a reference surface (surface of workpiece 706, fig. 7) against which the electron beam can direct a beam of electrons (electron beam 701, fig. 7), the machine further comprising a detector (sensors 709, fig. 7) arranged to detect the excitation (based on para 0018 of the Specification, this excitation is being interpreted as excitation caused by thermal energy; “the sensors 709 could consist of pyrometers, photodiodes, spectrometers, and high or low speed cameras operating in the visible, UV, or IR spectral regions,” para 0086; “an overall object of this invention is to apply optical sensing techniques to additive manufacturing processes involving the addition of thermal energy with a scanning heat source for the purpose of quality inference, process control, or both,” para 0002) of portions (hot beam-material interaction zone 705, fig. 7; fig. 13B shows multiple portions) of the reference surface in response to a beam of electrons (“Optical energy is emitted 708 which could be collected by a series of sensors 709 each with their own respective field of view 710 which again could be locally isolated to the interaction region 705 or could encompass the entire build area 706,” para 0086), the machine arranged for performance of a method that includes: 
activating the electron beam source to project a beam of electrons onto the reference surface (as shown in fig. 7) at a plurality of predetermined measurement points (fig. 13B is a test pattern; the circular cylinders 1304 shown in test pattern 1302 of fig. 13B is construed as the claimed “predetermined measurement points”); 
detecting the excitation of the at least a portion of the reference surface at each of said predetermined measurement points (referring to fig. 3, “the manifestations 304 are measured by a set of direct or indirect sensor measurement 304 to generate an aggregated set or sets of raw sensor data 305. In turn through the application of a wide array of possible feature extraction methods a set of reduced order features 306 is derived from the raw data sets 305,” para 0067; the Sets of direct and indirect sensor measurements 307 in fig. 3 are construed as the detection of the claimed “predetermined measurement points;” use of the Fast Fourier Transform to detect real-time excitation of energy intensity is described, para 0057); and 
comparing (In-process classifier 307, fig. 3) the detected excitation at each of said predetermined measurement points with predetermined excitation data (Historical and/or Training Data Sets, 313, fig. 3; “comparing the extracted features to features extracted from sensor data collected during a second additive manufacturing operation performed by a second additive manufacturing device,” claim 1) for the electron beam source at each of the predetermined measurement points to detect a change in performance of the electron beam source (Set of Process Outcomes, fig. 3; the Off-Nominal 316 subsets are construed as the claimed “change” in the performance baseline).
	Regarding claim 40, Dave ‘462 teaches an electron beam melting machine (electric beam system, fig. 7) comprising: a chamber (“the environment in the processing chamber (gas or vacuum),” para 0015); an electron beam source (electron gun 700, fig. 7); an electron beam source directing apparatus (electromagnetic focusing system 702 and electromagnetic deflection system 703, fig. 7), wherein the chamber further comprises a build plate (build plate, para 0085) against which (fig. 7 is construed such that the build area 706 is buttressed by a build plate) the electron beam (electron beam 701, fig. 7) can direct a beam of electrons (as shown in fi. 7); and a camera (sensors 709, fig. 7; “high or low speed cameras,” para 0086) arranged to measure the brightness (“optical energy,” para 0086) at discrete points (hot beam-material interaction zone 705, fig. 7; construed such that the zones become the circular cylinders 1304 in the testing pattern shown in fig. 13b) on the build plate (build plane 1306, fig. 13B) in response to a beam of electrons (“Lastly is should be observed that there is no fundamental reason why this technique cannot be applied to processes that utilize electron beam heat sources,” para 0111).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dave ‘462 as applied to claim 22 above and further in view of Dave et al. (US-20160184893-A1, hereinafter Dave ‘893).
Regarding claim 24, Dave ‘462 teaches wherein the predetermined measurement points (cylinders 1304, fig. 13B) at which the electron beam is directed is in a matrix (test pattern 1302, fig. 13B).  Dave ‘462 does not explicitly disclose a matrix of evenly spaced points across a build plate.
However, in the same field of endeavor of additive manufacturing using an electron beam, Dave ‘893 teaches a matrix of evenly spaced points (sampling locations 501, fig. 5) across a build plate (witness coupon area 500, which correlates with witness coupon 416 in top of the bed of powder 402, fig. 4b).
Dave ‘893, figs. 4B and 5

    PNG
    media_image6.png
    694
    468
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    504
    491
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dave ‘462 to include, at witness coupon 416 in the pattern taught in fig. 5, in view of the teachings of Dave ‘893, by using the pattern, as taught by Dave ’893 in fig. 5, in the test pattern 1302, as taught by Dave ‘462, in order to use a detector that collects ultraviolet, visible, or infrared spectral emissions from the sampling locations, where the coefficients of a transfer function linking the radiation emitted to the source of signal measured at the detector can be determined based on the measurements calculated at those sampling locations, where the transfer function can be used to effectively compare a witness coupon to any arbitrary region in the part or powder bed plane, for the advantage of using the transfer function as a quality assurance measure to determine the structural integrity of parts created by the additive manufacturing, in a manner that is non-destructive to manufactured parts (Dave ‘893, paras 0003 and 0064; see the linear system transfer function taught in paras 0055-0057), and by using a witness coupon where the sampling locations are positioned at points of equal distance away from each other, the transfer formula can be generalized for each point location, enabling generalizable linear processing.
Regarding claim 25, Dave ‘462 teaches wherein the matrix is a rectilinear matrix of points (rectilinear is interpreted as relating to straight lines; fig. 13B can be represented as a series of vertical lines, where each cylinder 1302 rests on a line).
Regarding claim 27, Dave ‘462 teaches wherein the matrix comprises a plurality of rows (see annotated fig. 13B below), each row comprising the plurality of measurement points (cylinders 1302, fig. 13B) and wherein each point in a row is exposed before the next adjacent row is exposed until all measurement points have been exposed (hatch pattern shown in the standard hatch shown in fig. 10; para 0111 teaches that the techniques taught in fig. 10 can be used for electron beams).

Dave ‘462, fig. 13B (annotated)

    PNG
    media_image8.png
    436
    402
    media_image8.png
    Greyscale

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dave ‘462 as applied to claim 22 above and further in view of Goto et al. (US-20180065179-A1).
Regarding claim 28, Dave ‘462 teaches the invention as described above as well as the measurement point (cylinders 1302, fig. 13B) but does not explicitly disclose wherein a cathode is arranged to deliver a predetermined excitation energy to each measurement point.
However, in the same field of endeavor of additive manufacturing using an electron beam, Goto teaches wherein a cathode is arranged to deliver a predetermined excitation energy to each measurement point (“The power of the electron beam 1207 is the multiplication product of the acceleration voltage and the current of the electron beam 1207. The acceleration voltage of the electron beam 1207 is the voltage between the cathode 1211a and the anode 1211b in FIG. 12A. The acceleration voltage of the electron beam in typical electron beam three-dimensional shaping apparatuses is several tens of kilovolts,” para 0062; “The above power of the electron beam 107 per unit area is determined by the acceleration voltage, current, and cross-sectional diameter of the electron beam 107,” para 0088).
Goto, fig. 1

    PNG
    media_image9.png
    472
    662
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dave ‘462 to include, determining the power of an electron beam based on the voltage between the cathode and anode and controlling the energy by using a bias voltage, in view of the teachings of Goto, by using bias voltage controller 111, as taught by Goto, in the method for calculating the power, as taught by Dave ‘462, in order to prevent unnecessary melting in the additive manufacturing process by controlling the current of the electron beam, for the advantage of preventing excessive evaporation of the powder, where excessive evaporation of the powder can abnormally decrease/increase the intended thickness of the metal layer formed or also cause contamination in the three-dimensional shaping apparatus due to flakes falling off of an evaporated metal film that forms in the inner wall of the three-dimensional apparatus (Goto, paras 0071 and 0075).
Regarding claim 29, Dave ‘462 teaches the invention as described above but does not explicitly disclose wherein the predetermined excitation energy is within a range of 0.1 milli-joules to 100 milli-joules.
However, in the same field of endeavor of additive manufacturing using an electron beam, Goto teaches wherein the predetermined excitation energy (“power of the electron beam 107 per unit area is determined,” para 0088) is within a range of 0.1 milli-joules to 100 milli-joules (“it follows that the heat necessary per unit area to raise the temperature of the layered material 401 from the preheating temperature to the target temperature, the heat necessary per unit area to melt the layered material 401, and the sum of these heats are 11, 6.8, and 18 J/cm.sup.2,” para 0133; “the cross-sectional diameter of the electron beam 107 was set to 0.2 mm,” para 0147; using the formula for the circle, applied energy calculated as 3.454 mJ, 2.135 mJ, and 5.652 mJ, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dave ‘462 to include, using an energy beam that applied energy in a range of 2.135- 5.652 mJ, in view of the teachings of Goto, by using bias voltage controller 111, as taught by Goto, in the method for calculating the power, as taught by Dave ‘462, in order to prevent unnecessary melting in the additive manufacturing process by controlling the current of the electron beam, for the advantage of preventing excessive evaporation of the powder, where excessive evaporation of the powder can abnormally decrease/increase the intended thickness of the metal layer formed or also cause contamination in the three-dimensional shaping apparatus due to flakes falling off of an evaporated metal film that forms in the inner wall of the three-dimensional apparatus (Goto, paras 0071 and 0075).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dave ‘462 as applied to claims 22, 30, and 40 above and further in view of Ljungblad (US-20150174658-A1).
Regarding claim 31, Dave ‘462 teaches wherein the camera (sensor 709, fig. 7) is an infra-red camera (“high or low speed cameras operating in the visible, UV, or IR spectral regions,” para 0086) capable of detecting wavelengths of between 350nm to 1050nm (“the optical spectrum is considered to go from 380 nm to 740 nm in terms of wavelength. However near UV and near IR could extend as low as 1 nm and as high as 1000 nm in terms of wavelength respectively,” para 0002).  Dave ‘462 does not explicitly disclose wherein the camera is a near infra-red (NIR) camera.
However, in the same field of endeavor of additive manufacturing using an electron beam, Ljungblad teaches wherein the camera is a near infra-red (NIR) camera (“the camera 304 may be any type of camera for example an IR-camera (Infrared-camera), NIR-camera (Near Infrared-camera)…” para 0091).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dave ‘462 to include, an NIR camera, in view of the Ljungblad, by using the NIR camera, as taught by Ljungblad, as a sensor 709, as taught by Dave ‘462, in order to use a camera that advantageously allows for an easy determination of the temperature increase rate in several positions of the layer, which in turn makes it possible to determine the homogeneity of the layer, i.e., the vertical uniformity of the powder layer, because irregularities may form in the applied powder layer if not controlled using a camera that captures infrared-radiation images (Ljungblad, paras 0007-0008 and 0085).
Regarding claim 41, Dave ‘462 teaches wherein the camera (sensor 709, fig. 7) is an infra-red camera (“high or low speed cameras operating in the visible, UV, or IR spectral regions,” para 0086) and wherein the machine is arranged to communicate data from the camera indicating brightness (“thermal data,” para 0006) to a data processing arrangement (“hardware,” “software,” and “data storage device,” para 0122; A posteriori, in-process data 517, fig. 5).  Dave ‘462 does not explicitly disclose wherein the camera is a near infra-red (NIR) camera. 
However, in the same field of endeavor of additive manufacturing using an electron beam, Ljungblad teaches wherein the camera is a near infra-red (NIR) camera (“the camera 304 may be any type of camera for example an IR-camera (Infrared-camera), NIR-camera (Near Infrared-camera)…” para 0091).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dave ‘462 to include, an NIR camera, in view of the Ljungblad, by using the NIR camera, as taught by Ljungblad, as a sensor 709, as taught by Dave ‘462, in order to use a camera that advantageously allows for an easy determination of the temperature increase rate in several positions of the layer, which in turn makes it possible to determine the homogeneity of the layer, i.e., the vertical uniformity of the powder layer, because irregularities may form in the applied powder layer if not controlled using a camera that captures infrared-radiation images (Ljungblad, paras 0007-0008 and 0085).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US-20170154750-A1) teaches an additive manufacturing method for detecting cathode wear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761